Citation Nr: 0214362	
Decision Date: 10/15/02    Archive Date: 10/17/02	

DOCKET NO.  01-06 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a headache 
disorder.

[The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1961 to May 1962.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2002, the Board 
underwent additional development of these claims.

[The Board is undertaking additional evidentiary development 
on the issue of entitlement to service connection for 
bilateral hearing loss.  When the development is completed, 
that claim will be the subject of a separate Board decision.]


FINDING OF FACT

The veteran has sinusitis and a headache disorder which are 
shown to be related to his service-connected otitis media. 


CONCLUSION OF LAW

Secondary service connection for sinusitis and a headache 
disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.310(a) (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000.

In light of the determination below, the Board finds that no 
further development assistance or notification is needed with 
respect to the two issues being addressed on the merits..  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran contends that his sinusitis and headaches were 
caused by his service-connected otitis media.  A disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).

On VA examination in January 2001, the examiner was asked 
whether the veteran's headaches and chronic sinusitis were 
due to his otitis media.  The examiner stated, in pertinent 
part:

This is a curious question since it's 
usually the other way around.  Ear 
infections are usually secondary to 
infections of the nasopharynx and 
sinusitis and not the way the question 
was asked.  The past otitis media was 
most likely due secondary to his chronic 
sinus infection but he is free of any 
otitis media now for several years.  The 
sinusitis and headaches are chronic and 
recurrent in nature and I would recommend 
that he be seen by the ENT clinic.  . . .  
Whether the chronic sinus infections are 
service related as such I cannot say for 
certain but since this condition has been 
present for only 10 to 15 years, that is 
probably not related to his service time 
back in the early 60s.

The Board has also received a January 2002 statement from 
R.A.M., M.D., an ENT specialist.  This physician noted the 
diagnosis of chronic otitis media, and stated that it was 
medically well accepted that headaches and dizziness are 
symptoms of otitis media and that the veteran had been under 
his care for both.  The diagnosis was chronic otitis media, 
rhinitis/sinusitis secondary to the chronic otitis media, and 
Eustachian dysfunction secondary to the chronic otitis media.  

The evidence supports a conclusion that the veteran has a 
chronic headache disorder and a sinusitis disorder secondary 
to his chronic otitis media.  The VA evaluator suggested that 
an ENT specialist examine the veteran.  The Board finds the 
medical opinion of Dr. M. to be supported by the evidence of 
record.  Accordingly, secondary service connection for a 
headache disorder and for sinusitis is warranted.







ORDER

Secondary service connection for sinusitis is granted.

Secondary service connection for a headache disorder is 
granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

